Per Curiam.
The record shows that, pursuant to the order of the court referred to in the opinion of the Appellate Court, 121 Ind; App. 210, 96 N. E. 2d 342, the stock in question was sold to John R. Boice and Gladys V. Boice, his wife, on May 19, 1948, for $35,000 in cash then paid to the trustee by said purchasers, and the stock was thereupon assigned and *326transferred to said purchasers. Both order and sale were made during the April, 1948, term of the court.
The effect of the expiration of the term at which the order was made, as distinguished from the expiration of the term at which the sale pursuant thereto toas consummated, was not before the Appellate Court.
We do not approve the language of the Appellate Court insofar as it might be construed to hold that the court could not vacate or modify the order merely because of the expiration of the term at which it was entered, and regardless of whether the sale pursuant thereto had been consummated.
The opinion otherwise meets the approval of this court and the petition to transfer is denied.
Note.—Reported in 98 N. E. 2d 368.